              Case 2:19-cv-04850-MAK Document 19 Filed 07/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ANDRE PRIETO                                  : CIVIL ACTION
                                                  :
                         v.                       : NO. 19-4850
                                                  :
    JUDGE GENECE E. BRINKLEY, et al.              :


                                               ORDER

         AND NOW, this 28th day of July 2020, upon careful and independent consideration of the

amended Petition for a writ of habeas corpus (ECF Doc. No. 4), Response to the Petition (ECF

Doc. No. 8), Respondent’s Supplements (ECF Doc. No. 12-1 to 12-7), and for reasons in the

accompanying Memorandum, it is ORDERED:

         1.       We DENY and DISMISS the amended Petition for a writ of habeas corpus (ECF

Doc. No. 4) with prejudice;

         3.       We DENY a certificate of appealability; 1 and,

         4.       The Clerk of Court shall close this case.




                                                        _____________________________
                                                        KEARNEY, J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
